UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4351



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD STEVEN KEEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-04-204)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Richard Steven Keen pled guilty to possession of a

firearm by a convicted felon and possession of stolen firearms, 18

U.S.C. § 922(g)(1), (j) (2000).              He was sentenced as an armed

career criminal to the statutory minimum sentence of fifteen years

imprisonment.       18 U.S.C. § 924(e) (2000).            Keen appeals his

sentence, arguing that the district court’s determination that he

was an armed career criminal violated his Fifth Amendment right to

have facts that increase the maximum sentence alleged in the

indictment, and violated his Sixth Amendment right to have such

facts submitted to a jury.         We affirm.

           Keen preserved the issue he raises on appeal by objecting

to his armed career criminal status under Blakely v. Washington,

542 U.S. 296 (2004).      However, he did not dispute in the district

court that he had three prior convictions for breaking and entering

and one conviction for arson, all committed on different occasions.

Keen’s   argument    on   appeal   is   foreclosed   by   United   States   v.

Thompson, 421 F.3d 278, 282-83 (4th Cir. 2005) (holding that

sentencing court may impose § 924(e) sentence relying on prior

convictions neither charged nor admitted if facts necessary to

support enhancement are inherent in fact of convictions and no

additional fact finding is necessary), petition for cert. filed,

Oct. 25, 2005 (No. 05-7266).        Keene also challenges the continued

validity of Almendarez-Torres v. United States, 523 U.S. 224


                                     - 2 -
(1998).     Our precedents similarly preclude this challenge to his

sentence.    See United States v. Cheek, 415 F.3d 349, 350-51 (4th

Cir.) (holding that armed career criminal enhancement falls within

exception for prior convictions where facts were undisputed), cert.

denied, 126 S. Ct. 640 (2005).

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 - 3 -